Exhibit 10.6

 

Picture 1 [atre20190630ex106fa731d001.jpg]

 

May 28, 2019

 

 

Lisa Decker

942 Baileyana Road

Hillsborough, CA 94010

 

Re:        Employment Terms

Dear Lisa:

Atreca, Inc. (“Atreca” or the “Company”) is pleased to offer you the exempt
position of Chief Business Officer on the following terms.

You will be responsible for the duties typical of your position and as assigned
by your supervisor, and you will report to John Orwin, President & Chief
Executive Officer on the following terms.  You will work at 500 Saginaw Drive,
Redwood City, CA 94063.  Of course, Atreca may change your position, duties, and
work location from time to time in its discretion.

Your salary will be paid at the rate of $32,500.00 per month (which is
equivalent to a salary rate of $390,000.00 per year), less payroll deductions
and withholdings.  You will be paid semi-monthly and you will be eligible for
the standard Company benefits (provided that you meet the eligibility
requirements of the plans and policies). Atreca may change compensation and
benefits from time to time in its discretion.

In addition to base salary, you will be eligible to earn an annual bonus of up
to 35% of your base salary based on criteria that include, but are not limited
to, the achievement of corporate and personal goals.  In addition to achievement
of corporate and personal goals, in order to be eligible to receive any bonus
compensation, employees must receive a satisfactory or better overall rating on
their performance evaluation for the bonus year, and must be employed in good
standing (e.g. not subject to verbal counseling, any written warning, or a
performance improvement plan) as of the date that the bonuses are paid.  The
annual bonus is payable at the discretion of the Company, and the Company will
determine whether and to what extent the applicable corporate and personal goals
and other bonus criteria have been achieved, and the amount of any earned bonus.

You will receive a one time sign-on bonus of $225,000.00 with $125,000.00
payable within your first thirty days of employment and $100,000 payable within
30 days after your first year anniversary, less applicable taxes. Should you
voluntarily leave Atreca within twelve (12) months of employment, the bonus must
be repaid in full within sixty (60) days of your final day of work.

Subject to approval by the Company’s Board of Directors (the “Board”), under the
Atreca 2010 Equity Incentive Plan (as amended as of the date of grant, the
“Plan”), the Company shall grant you an option to purchase 1,219,837 shares (the
“Option”) of the Company’s Common Stock.  If approved by the Board, the Option
will have an exercise price per share equal to the fair market value per share
of Atreca’s Common Stock as determined by the Board as of the date of
grant.  The Option will be subject to the terms and conditions of the Plan and
the Company’s standard forms of option grant notice, stock option agreement

 

 







Lisa Decker

May 28, 2019

Page 2

 

and notice of exercise.  Your grant agreement will include a four-year vesting
schedule, under which 25 percent of your shares will vest after twelve months of
employment, with the remaining shares vesting monthly thereafter, until either
your Option is fully vested or your employment ends, whichever occurs first.

As an Atreca employee, you will be expected to abide by Company rules and
policies.  As a condition of employment, you must sign and comply with the
attached Employee Confidential Information and Inventions Assignment Agreement
which prohibits unauthorized use or disclosure of Atreca proprietary
information, among other obligations.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.

Your employment relationship with Atreca is at-will.  You may terminate your
employment with Atreca at any time and for any reason whatsoever simply by
notifying Atreca.  Likewise, Atreca may terminate your employment at any time,
with or without cause or advance notice.   Your employment at-will status can
only be modified in a written agreement signed by you and by an officer of
Atreca.

This offer is contingent upon a background check clearance, reference check, and
satisfactory proof of your right to work in the United States.  You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions.

This letter, together with your Employee Confidential Information and Inventions
Assignment Agreement, forms the complete and exclusive statement of your
employment agreement with Atreca.  It supersedes any other agreements or
promises made to you by anyone, whether oral or written.  Changes in your
employment terms, other than those changes expressly reserved to the Company’s
discretion in this letter, require a written modification signed by the Chief
Executive Officer of Atreca.

Please sign and date this letter, and the enclosed Employee Confidential
Information and Inventions Assignment Agreement (if you have not already
executed it), and return them to me by Friday, May 31, 2019 if you wish to
accept employment at Atreca under the terms described above.  If you accept our
offer, your start date will be on or before June 17, 2019.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

/s/ John Orwin

 

John Orwin

President & CEO

 









Lisa Decker

May 28, 2019

Page 3

 

 

Accepted:

 

 

 

 

 

/s/ Lisa Decker

 

Lisa Decker

 

 

 

May 30, 2019

 

Date

 

 

Attachment:  Employee Confidential Information and Inventions Assignment
Agreement



